DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole 2014/0360603 in view of applicant’s acknowledged state of the art (AK). As to claim 1, Godbole discloses a method of making a vacuum insulated structure comprising providing first and second cover members 110, 112, pre-deforming the first and second cover members to form pre-deformed portions on each of the first and second cover members [0029], wherein the pre-deformed portion of the first cover member extends outwardly from a first planar level of the first cover member, and wherein the pre-deformed portion of the second cover member extends outwardly from a second planar level of the second cover member (Fig.2), operably coupling the first and second cover members to one another to form an insulating cavity therebetween (Fig. 2), drawing a vacuum on the insulating cavity which draws the pre-deformed portions of the first and second cover members inwardly towards the first and second planar levels of the first and second cover members, respectively, under a force provided by the vacuum [0040], and sealing the insulating cavity to maintain the vacuum [0040]. However, Godbole does not disclose introducing an insulation material into the insulating cavity of his vacuum insulating panel. AK discloses that it is well-known in the vacuum insulation art to include insulating material in the internal cavity of a vacuum insulation panel; see [0003]. Therefore, it would have been obvious to one of ordinary skill in the art to introduce an insulation material into the cavity in the Godbole panel in view of AK in order to provide insulating properties and/or structural support.

As to claim 4, it would have been obvious to one of ordinary skill in the art to form the vacuum insulation panel of Godbole with an internal pressure within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to claim 5, it would have been obvious to one of ordinary skill in the art to use an insulating material with a low thermal conductivity, i.e. one that falls within the instantly claimed range, in the panel of Godbole in order to provide good insulating properties. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783